                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CR102

      vs.
                                                              MEMORANDUM
JONATHAN VALENTINE,                                            AND ORDER

                     Defendant.


       This matter is before the Court once again on the Defendant’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (§ 2255 Motion), ECF No. 47. The Court conducted an initial review of the

Defendant’s Motion pursuant to Rule 4(b) of the Rules Governing Section 2255

Proceedings; summarily dismissed Grounds One and Three of the Defendant’s Motion;

and required the Government to respond to the allegations in Grounds Two and Four,

both of which allege the Defendant’s counsel was ineffective for failing to file a motion to

suppress the Defendant’s statements made to law enforcement on March 20, 2018.

See Memorandum and Order, ECF No. 49.

       The Government has submitted its Response to the Defendant’s § 2255 Motion,

ECF No. 54, and its Index of Evidence, ECF No. 55, which includes the waiver form

signed by the Defendant on March 20, 2018, waiving his rights under Miranda v.

Arizona, 384 U.S. 436 (1966), and a recording of his March 20, 2018, interview. On

July 23, 2019, the Court gave the Defendant until August 16, 2019, to reply to the

Government’s Response, and/or submit any evidence. He has done neither.

                                      DISCUSSION
      The Court will not repeat the procedural background set out in its earlier

Memorandum and Order, ECF No. 49, but incorporates it herein by reference.

      The Defendant alleges that he requested his attorney be present when he was

questioned by F.B.I. Agent John Hallock on March 20, 2018, before he was “forced” to

sign a Miranda waiver, and again after he signed the Miranda waiver and questioning

began.    He alleges his requests were denied, and the questioning continued.          He

contends that his attorney was ineffective for failing to move to suppress the statements

made to Agent Hallock.

      To establish ineffective assistance of counsel, the Defendant must satisfy both

prongs of the test articulated by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). The performance prong requires a showing that

counsel performed outside the wide range of reasonable professional assistance and

made errors so serious that counsel failed to function as the kind of counsel guaranteed

by the Sixth Amendment. Id. at 687-89. The prejudice prong requires a movant to

demonstrate that seriously deficient performance of counsel prejudiced the defense. Id.

at 687.    “To establish prejudice, the defendant must demonstrate a reasonable

probability that the result of the proceeding would have been different, but for counsel's

deficiency.” United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012).

      The record shows that the Defendant was at the Sienna-Francis House in

Omaha when interviewed by Agent Hallock on March 20, 2018.               See Presentence

Investigation Report, ECF No. 33, Page ID 75, ¶ 19. The Court takes judicial notice of

the fact that the Sienna-Francis House is Omaha’s principal homeless shelter and is not

a facility where residents are confined involuntarily. The narrative in the Presentence

                                            2
Investigation Report indicates that Agent Hallock gave the Defendant Miranda warnings

because he understood the Defendant was on supervised release and had been

“ordered”1 to live at the Sienna-Francis house in Omaha. Yet there is nothing in the

record, or in the Defendant’s § 2255 Motion or his Affidavit, ECF No. 48, suggesting that

the Defendant was in custody on March 20, 2018, or that the officers conducting the

interview at any time threatened to take him into custody. Because the Defendant was

not “taken into custody or otherwise deprived of his freedom of action in any significant

way” Miranda, 384 U.S. at 444, the warning and waiver, ECF No. 55-1, were not

mandated.

        The recording of the interview of March 20, 2018, also reveals that the Defendant

was not threatened or subjected to strong-arm tactics or deception during the interview.

See United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990) (listing factors that

may indicate whether a person would perceive he is in custody when questioned).

Agent Hallock advised the Defendant repeatedly that the Defendant could stop the

interview at any time, and that he would not be taken into custody regardless of whether

he agreed to be interviewed. The only reference made to an attorney during the 21-

minute, 18-second interview was at the 10:26 mark, after the Defendant consented to a

cheek-swab for DNA. He stated: “Would I need to have an attorney here?” Agent

Hallock responded with an explanation of the investigation procedure and stated at

12:12: “If you want an attorney by all means, sir, you can stop the interview.” Again, at

13:23 Agent Hallock stated: “You can stop this interview at any time.” The Defendant


        1 The record is devoid of any such order, and the Court infers that the Defendant was directed by
his probation officer to seek shelter at the Siena-Francis House.

                                                   3
chose to proceed with the interview and provided a confession.          At all times the

interview was conversational, relaxed, and respectful.

       By failing to file a motion to suppress the Defendant’s statements, his lawyer did

not act outside the wide range of reasonable professional assistance nor make errors

so serious that she failed to function as the kind of counsel guaranteed by the Sixth

Amendment. Nor is there any reasonable probability that the result of the proceeding

would have been different, but for counsel's failure to file a motion to suppress. The

Defendant was advised of his Miranda rights, and waived them in writing. He was

interviewed in a non-custodial setting and could leave at any time. His one mention of

“an attorney” during the interview was not a request for counsel, but an inquiry as to

whether an attorney was needed during the collection of a DNA sample.           He was

advised that he could stop the interview at any time, and he expressed a willingness to

proceed. See United States v. Kelly, 329 F.3d 624, 630 (8th Cir. 2003) (“[O]nly a clear

and unequivocal request for the assistance of counsel may serve to invoke a

defendant’s right.”)

                                    CONCLUSION

       The Court cannot conclude that the Defendant’s counsel’s performance was

outside the wide range of reasonable professional assistance or that she made any

errors, let alone those so serious that counsel failed to function as the kind of counsel

guaranteed by the Sixth Amendment. Nor can the Court conclude that the result of the

proceedings would have been different, but for the alleged deficiencies in counsel's

performance. Accordingly, Grounds Two and Four of the Defendant’s § 2255 Motion

also will be denied, and a Judgment will be entered accordingly unless on or before

                                           4
September 6, 2019, either party requests an evidentiary hearing and specifies the

question or questions of fact to be addressed by the Court at such hearing.

      IT IS ORDERED:

      1.     Unless on or before September 6, 2019, either party files a request for

             evidentiary hearing, specifying the question or questions of fact such party

             asks the Court to address at such hearing, Judgment will be entered,

             denying the Defendant’s Motion under 28 U.S.C. § 2255; and

      2.     The Clerk will mail a copy of this Memorandum and Order to Defendant at

             the Defendant’s last known address.

      Dated this 19th day of August 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            5
